FILED

DEC 3 0 2010

C|Brk. U.S. Dlstrict & Bankruptcy

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

) Courts for the Dlstrlct of columbia
Leothis West, )
)
Plaintiff, )
)

v. ) Civil Action No.  
)
Rosie Rios, )
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2()09); Ciralslcy v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977). In pleading fraud or mistake, "a party must state with

particularity the circumstances constituting fraud or mistake." Fed. R. Civ. P. 9(b).

Plaintiff, a District of Columbia resident, sues an individual with a District of Columbia
address for fraud. Because no facts are stated in support of the clairn, the complaint will be
dismissed. See West v. Ri0s, No. l()-cv-2098 (UNA) (D.D.C., Dec. l0, 2010) (same). A separate

Order accompanies this Memorandum Opinion.

z z United States District Judge
Date: December , 2010